Case 1:20-cv-00088-GBD Document 10 Filed 03/13/20 Page 1 of 1

BARNES

B ] S JACCARINO

SHEPHERD L

258 Saw Mill River Road, Elmsford, NY 10523
Tel: 914.592.1515 | Fax: 914.592.3213

  
  

Riccardo Iaccarino
Wendell V. Shepherd

Michael C. Anderson

saan Matthew J. Berger*

Danielle M. Carney
‘Michele Harari

‘Dana L. Henke
vemg  Steven H. Kern
" “Lauren M. Kugielska*

Giacchino J. Russo

3 Surrey Lane
Hempstead, NY 11550
Tel: 516.483.2990
Fax: 516.483.0566

29 Legion Drive
Bergenfield, NJ 07621
Tel: 201.387.2600
Roy Barnes, Retired

* Also Admitted in NJ

DATE MLE. SGaR
| PILED: TORT 6 2025:
ee a |

ened

March 13, SOR DERED-

& Vitek

VIA ECF & OVERNIGHT DELIVERY
Honorable George B. Daniels, U.S.D.J.
United States District Court, S.D.N-Y.

 

500 Pearl Street
New York, New York 10007

Inniss Construction Inc.
Case No.: 1:20-cv-00088 (GBD)

Dear Judge Daniels,

  

. Daniels, U.S.D.J.

| Dated: MAR 1 6 2009 _

Re: Drywall Tapers and Pointers of Greater New York Local Union 1974, et al. v,

This firm represcnts Petitioners Drywall Tapers and Pointers of Greater New York Local
Union 1974, et al. in the above referenced matter. An initial pretrial conference has been scheduled
for April 2, 2020 at 9:30am. Respondent has not centered an appearance in this matter. Accordingly,
Petitioners will be filing a motion for default judgment with the Court. In light of these
circumstances, Petitioners respectfully request an adjournment of the scheduled April 2nd

conference sine die.

No prior requests for an adjournment of a conference have been made in this matter.

Respectfully yours,

/s/ Lauren Kugielska
Lauren M. Kugielska

tha ®

 
